Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-12, 14-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as amended now covers three combinations of features one of which is not supported by the original disclosure.  In the amendment Applicant has attempted to incorporate the previously indicated allowable subject matter, however original claim 1 provided 3 options and then dependent claim 2 provided a further limitation excluding 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 11-12, 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states that the base sheet includes “a first base sheet that has the first extension portion and the notch in the end edge” however claim 1 never states that the 
Regarding claim 5, the metes and bounds of the claim are unclear.  Claim 5 depends from claim 1 which only sets forth a first extension and a first branch.  However, claim 5 calls for “a third extension portion extending from a third branch” and it is unclear by now referencing a third prior to a second how many extensions and branch are positively being required by the combination of claims 1 and 5.  How can there be a third without first having a second?  Is claim 5 requiring just two extensions and branches or does it require three when it states a third?  If three where is the second?  It is believed that claim 5 should depend from claim 4 but this would result in claims 5 and 12 being duplicate claims.  
Claim 8, similar to claim 5, calls for “a fourth extension portion and a fourth branch” but depends directly from claim 1.  As with claim 5 the metes and bounds of this claim are unclear.  By reciting a fourth is this requiring a second and a third?  Or does this only require two extensions and branches to be present?  If the second and third where are these located in the device?
Claim 11 is identical to claim 5 with the exception of dependency.  Claim 11 depends from claim 3 which does not include a second branch/extension and thus claim 11 is rejected for the same reasons as claim 5 above.
Claim 14 is identical to claim 8 with the exception of dependency.  Claim 14 depends from claim 3 which does not include a second branch/extension or a third branch/extension and thus claim 14 is rejected for the same reasons as claim 8 above.
Claim 15 is identical to claim 8 as well but depends from claim 4, the combination of claims 1 and 4 only sets forth a first branch/extension and a second branch/extension.  There is no previous requirement for a third and thus by reciting a fourth in claim, as explained above, the metes and bounds of the claim are unclear.  Does this require just three or four?  If four where is the third one?

NOTE: claim 16 also defines a fourth but is dependent from claim 5 where the metes and bounds of the claim are already unclear.  Since claim 5 does recite a third reciting a fourth would be clear if claim 5 was clear.  An additional rejection is not being made at this point in time but Applicant is cautioned that all claims should be reviewed in response to this action to make sure that additional parts are not being set forth without first requiring the proper number (if claiming a fourth branch, first second and third branch should first be set forth).  The dependency of claim 18 from 11 also does the same as claim 16 from 5 as does claim 20 depending from 6 depending from 5.  For claims 18 and 20 both these claims set forth a fourth but depend from claims that define a third without first having a second.
It is acknowledge that the intent for “first branch”, “first extension”, “second branch” etc. could be nomenclature [name for a particular branch/extension in the device as a whole], however this is not currently evident by the original disclosure resulting in the rejections above.  If this is intended to be nomenclature then there would be a lack of antecedent basis in the specification.  For the specification to match the current claims each particular extension/branch would have to be given the name first, second, etc. This would require an extensive amendment to the specification and could still result in duplicate claims since in some cases if the branches are doing the same but are called a second and a third they could still be covering the same number of extensions and would thus be only a slight difference in wording (calling one a second and a third for example but the combinations only require two each regardless of the name).  Instead of saying first, second etc. it suggested that the dependent claims call for “an additional branch” having an extension, thus regardless of the combination the claims would always be stating there is an additional branch/extension to all the other ones previously set forth. 
Applicant is further cautioned that upon fixing these claims, if using “an additional” as suggested above is not used, the claims should be reviewed in ensure that duplicate claims are not present before filing a response as properly correcting some of the claims would likely result in duplicate claims as noted above.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656